DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 11/22/2021 has been entered into record. Claims 21-25, 27-31, 33-37, and 39-40 remain pending in the application.

Allowable Subject Matter
Claims 21-25, 27-31, 33-37, and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Pascal et al (US 2010/0158097) discloses dynamic scaling of messaging content ([0010]) where text from metadata component 620 can facilitate scaling message content from an unscaled representation to a textual token ([0063]), however Pascals fails to disclose the scaling information being included in the metadata corresponding to the message. 
Regarding Claims 21, 29, and 35, in view of the amendments and remarks filed 11/22/2021, the recited limitations are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 21, 29, and 35 are allowable. Claims 22-25, 27-28, 30-31, 33-34, 36-37 and 39-40 are allowable by virtue of their dependency on Claims 21, 29, and 35, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641